                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

DANA HARSHMAN,

        Plaintiff,

v.                                                             Case No: 5:21-cv-246-RBD-PRL

WALGREENS,

        Defendant.


                                             ORDER

        Plaintiff, Dana Harshman, who is proceeding pro se, filed a cursory complaint against

Defendant, Walgreens, purportedly asserting claims for age discrimination, disability

discrimination, and retaliation related to his efforts to obtain employment. (Doc. 1). Plaintiff

has filed a motion to proceed in forma pauperis. (Doc. 2). For the following reasons, the motion

is taken under advisement and Plaintiff will be allowed to file an amended complaint.

        An individual may be allowed to proceed in forma pauperis if he declares in an affidavit

that he “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). However,

before a plaintiff is permitted to proceed in forma pauperis, the Court is obligated to review the

complaint to determine whether it is frivolous, malicious, “fails to state a claim upon which

relief may be granted[,]” or . . . “seeks monetary relief against a defendant who is immune

from such relief.” Id. § 1915(e)(2). If the complaint is deficient, the Court is required to dismiss

the suit sua sponte. Id.

        Here, Plaintiff’s complaint fails to meet any of the pleading requirements set forth in

the Federal Rules of Civil Procedure. Plaintiff’s complaint does not contain a short plain

statement of the claim, as required by Rule 8, nor does it delineate the alleged causes of action
into counts or another organized manner as required by Rule 9. Most importantly, Plaintiff

has failed to allege facts to support his contention that Walgreens acted in violation of law.

At the most basic level, while Plaintiff alleges Walgreens discriminated against him based on

age and disability, he fails to allege either his age or the nature of his disability. Although

Plaintiff is proceeding pro se, he is “still required to conform to procedural rules, and the court

is not required to rewrite a deficient pleading.” Washington v. Dept. of Children and Families,

256 F. App’x 326, 327 (11th Cir. 2007).

       Although doubtful Plaintiff will be able to allege viable claims, out of an abundance of

caution, the Court will provide Plaintiff with an opportunity to file an amended complaint to

clarify the bases for his claims. Plaintiff must provide the Court with sufficient information

and in a coherent manner so that it can perform the review required under § 1915. The

amended complaint must clearly state the legal theory or theories upon which Plaintiff seeks

relief and explain how Walgreens is responsible. In addition, Plaintiff should clearly state

what relief he seeks.

       In his separate motions to compel (Docs. 3, 4, 5, 6) and motion to strike (Doc. 12),

Plaintiff asks the Court to compel “SunTrust of Ocala Florida and Chase Manhattan to

forward loan for Harshman retail pharmacy” (Doc. 3), “to get all US bank loans approved in

state of Florida Georgia for all start up businesses” (Doc. 4), “Tri Care for reimbursement

rates” (Doc. 5), and “MLS Ocala Florida to tell us number of deals approved number

disapproved” (Doc. 6). Plaintiff also asks the Court to strike “ERISA for start ups and new

start ups off the clock.” (Doc. 12). These requests are unrelated to Plaintiff’s complaint. To

the extent Plaintiff is seeking relief related to the claims in his complaint, it should be clearly

plead in his amended complaint, and not in separate motions to compel and strike. Plaintiff



                                               -2-
should carefully consider whether he can allege claims in good faith because continuing to

pursue frivolous claims could lead to the imposition of sanctions.

       Accordingly, Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is TAKEN

UNDER ADVISEMENT, and Plaintiff shall have until May 28, 2021 to file an amended

complaint. The amended complaint must comply with all of the pleading requirements

contained in Rules 8, 9, 10, and 11 of the Federal Rules of Civil Procedure as well as those

contained in Local Rules 1.08 and 1.09, United States District Court, Middle District of

Florida. Plaintiff’s motions to compel and motion to strike (Docs. 3, 4, 5, 6, 12) are DENIED.

Failure to comply with this Order may result in a recommendation that this action be

dismissed for failure to prosecute pursuant to Local Rule 3.10.

       Further, Plaintiff is cautioned that despite proceeding pro se, he is required to comply

with this Court’s Local Rules, the Federal Rules of Civil Procedure, and the Federal Rules of

Evidence.   Plaintiff may obtain a copy of the Local Rules from the Court’s website

(http://www.flmd.uscourts.gov) or by visiting the Office of the Clerk of Court. Also,

resources and information related to proceeding in court without a lawyer, including a

handbook entitled Guide for Proceeding Without a Lawyer, can be located on the Court’s website

(http://www.flmd.uscourts.gov/pro_se/default.htm). Plaintiff should also consult the

Middle District of Florida’s Discovery Handbook for a general discussion of this District’s

discovery practices (see http://www.flmd.uscourts.gov/civil-discovery-handbook).

       DONE and ORDERED in Ocala, Florida on May 13, 2021.




                                             -3-
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -4-
